DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Amendments to claims 1 and 20 have been entered.
Claims 1 – 20 are currently pending.  
Response to Remarks
In view of amendments, the 112(a) rejection is withdrawn.
Regarding the prior art rejection, Applicant states that Markel fails to teach “changes in radar behavior.”  See Remarks Pg. 3. Applicant also suggests that the feature to “determin[e] a level of threat for each emitter” is not relevant to “determin[ing] and tak[ing] appropriate countermeasures for each” 
An appropriate countermeasure requires a threat level.  Markel teaches “The adaptive radar model 302 may evaluate and respond to the emitter. In particular, the adaptive radar model 302 may determine and aggregate information including properties 304 of the emitter, services 306 provided by the EW systems that are related to the emitter, EA techniques 308 for use of different techniques on the emitter and current states 310 of the emitter (Para. 26).”  Markel also teaches “The adaptive radar model 302 may also determine or estimate the current states 310 of the emitter as a function of time. The current states 310 of the emitter may include whether the emitter is currently active 310a (e.g., after jamming), what the observable history of the emitter 310b is, and whether the states 310c (e.g., search, track, ID) of the emitter have been determined by the adaptive radar model 302 (Para. 30).”  Markel also teaches “The adaptive radar model may determine whether the emitter is active as well as calling up and saving the observable history, such as attributes of the emitter, raw observables (pulses) from the emitter, information about the interplay between the raw observables and countermeasures (jamming waveforms), that is, the manner in which the raw observables change in time with countermeasures. The adaptive radar model may be able to infer properties of the emitter (Para. 39).”  Thus, Markel teaches threat level, e.g. current state 310, based on changes of an emitter, e.g. functions of time or change in time.   
Claim 20 is not similar to claim 1 and the subject matter of claim 20 is mostly directed to connections between various software modules.  
Based on further search, the Examiner also found Dark (US 7,737,883) which teaches “A significant event is an event that has an impact upon the role of the EA in protecting the PE. A significant event may be the change in operational status of a key piece of the EW suite, a weapon failure, a sudden change in status of a PE, a sudden change in the threat emitter characteristics or detection or loss of a threat emitter system.”  Lavoie (US 6,788,243) teaches “Assuming that the radar system has already been classified, the motivation behind the decoding problem is to recognize changes in the radar signal and, ultimately, to infer what events are happening. If the HMM contains the state transitions that correspond to critical events it substantially enhances situational awareness.”  Bell (US 5,150,122) teaches “, at least part of the radar return is sampled to monitor changes that take place as part of its threat assessment.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1 – 14, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Signal Analysis & Characterization (SAC) module, Pulse to Emitter Association (P2E) sub-module, Function De-interleaving Classifier (FDC) sub-module, Threat Behavior Module (TBM) sub-module, Countermeasures Synthesis (CS) module; Capability, Severity, and Intent (CSI) sub-module; Countermeasure Selection (CMS) sub-module, Countermeasure Optimization (CMO) sub-module and Countermeasure Effectiveness Assessment (CEA) module in claims 1, Electronic Warfare Track Manager (EWTM) sub-module in claim 2 and 5, ECM arbitration module in claim 10.
The term module is a generic place holder or nonce term.
Regarding claims 1, the SAC uses the nonce term module modified by signal analysis and characterization and has functional language receiving the raw signal as well as comprising other modules and outputs a Threat Behavior Model message.  The specification does not explicitly define a Threat Behavior Model message thus said message will be interpreted broadly.  Neither the modifier nor the functional language denotes structure but rather describes a function.  
The specification at Para. 36 states “The computing system used for radar electronic warfare (EW) countermeasures for performing (or controlling) the operations or functions described hereinabove with respect to the system and/or the method may include a processor, FPGA, I/O devices, a memory system, and a network adaptor. The computing system includes a program module (not shown) for performing (or controlling) the operations or functions described hereinabove with respect to the system and/or the method according to exemplary embodiments.”  Thus, the module has structure.  The algorithm of receiving data is well-known and the algorithm for interfacing with sub-modules is well-known.  
Consequently, the sub-modules of the SAC also have structure which is the same as the structure for the SAC.  The algorithms for each of the SAC sub-modules will be evaluated below.  Unless otherwise noted, neither the modifier nor the functional language of the following sub-modules denotes structure but rather describe function.  
Regarding claim 1, the Pulse to Emitter Association (P2E) module uses the nonce term module and has modifier pulse to emitter association and functional language for identifying emitters and isolating pulses for at least one emitter.  The specification at Para. 7 states “comprises data-driven machine learning identifying emitters present in an RF environment and isolating them into pulse streams for each emitter.”  The specification at Para. 23 further states “SAC 135 isolates and characterize advanced and unknown radars through online analysis of detected pulses and inference on what that means for emitters and waveforms. Aspects of EWTM 140 merge / split tracks that differ between conventional ESM 120 and SAC 135. In embodiments this is accomplished by comparing the outputs of the two systems and determining if one system is over-fracturing tracks, and they should be grouped back together as indicated by the other system or, conversely, if one system is grouping too many tracks together and should be splitting them apart as indicated by the other system. CS 145 designs ECM   responses for unknown threats, while CEA 155 assesses ECM effectiveness to feedback to CS 145 for closed-loop ECM. In embodiments this is accomplished by monitoring how the threats evolve in real-time, taking into context the ECM that is deployed.”
Regarding claim 1, the Function De-interleaving Classifier (FDC) sub-module uses the nonce term nonce term module and has modifier Function De-interleaving and functional language “that de-interleaves radar function behaviors for the emitter” in claims 1 The specification at Para. 24 states “Embodiments use data-driven machine learning to de-interleave the radar functions (behaviors) for each emitter and identify the mode and intent of each (completely independent of any emitter database) by Function De-interleaving Classifier (FDC) 210.  In embodiments, de-interleaving the radar functions is performed by real- time inference of radar behaviors in the context of the physics of the radio frequency domain through discrete and continuous parametric and non- parametric modeling.”  The algorithms for de-interleaving are well-known and involves “statistical features, such as frequency, pulse width (pw), angle-of-arrival, and so on [1].”  See Zhang-Meng Liu (Classification, Denoising, and Deinterleaving of Pulse Streams with Recurrent Neural Networks).   
Regarding claims 1, the Threat Behavior Model (TBM) sub-module use the nonce term sub-module has modifier threat behavior and functional language “tracking changes in radar behaviors” in claim 1.  The specification at Para. 7 states “tracking changes in behaviors to enable continual updates to functions of the CS module and the CEA module” which appears to be self-explanatory.  
Regarding claim 1, the Countermeasures Synthesis (CS) uses the nonce term module and has modifier countermeasures synthesis and functional language receiving the Threat Behavior Model message and outputting a Counter Measure (CM) Strategy message.  The specification does not appear to define CM Strategy message thus said message will be interpreted broadly.  Neither the modifier nor the functional language denotes structure but rather describe a function.  Again, the specification at Para. 36 provides for structure such as a processor.  Algorithms for inputting and outputting data are known.  Consequently, the sub-modules of the CS also have structure which is the same as the structure for the CS.  
The algorithms for each of the CS sub-modules will be evaluated below.  Unless otherwise noted, neither the modifier nor the functional language of the following sub-modules denotes structure but rather describe function.  
Regarding claim 1, The Capability, Severity, and Intent (CSI) uses the nonce term sub-module having a modifier CSI and functional language determining a level of threat for each emitter. The specification states that an inference can be made via frequency.  See Spec. 24.  For example, it is known in the art that certain frequencies correspond to search or fire control (missile control/laungh).   
Regarding claim 1, The Countermeasure Selection (CMS) uses the nonce term sub-module having a modifier CMS and functional language selecting one or more electronic countermeasures.  The selection of at least one countermeasure is self-explanatory such as “jamming”, see e.g. Para. 7 of Spec.
Regarding claim 1, The Countermeasure Optimization (CMO) uses the nonce term sub-module having modifier CMO and functional language parameterizing at least one of the electronic countermeasures.  One of ordinary skill understands that frequency can be used to differentiate between search radars and fire and control radars as discussed supra.  
Regarding claim 1, the Countermeasures Effectiveness Assessment (CEA) uses the nonce term module and has a modifier Countermeasures Effectiveness Assessment and functional language receiving the Threat Behavior Model message the CM Strategy message and outputting an Effectiveness Estimate message, the CEA 27 comprising …  Again, the specification at Para. 36 provides for structure such as a processor.  The receiving of inputs is well-known.  The output Effectiveness Estimate message is based on a effectiveness value that has to do with a real time assessment of how well a currently deployed countermeasure is doing to evaluate success and update strategy wherein the CS evaluates the threats passed from SAC and chooses or updates countermeasures to use against those threats.  See Spec. Para. 29.   
Regarding claims 1, The Resource Management uses the nonce term module and has modifier resource management and functional language receiving the CM Strategy message and outputting an Executed CounterMeasure (CM) message.  Again, the specification at Para. 36 provides for structure such as a processor.  The receiving of inputs and outputting of outputs is well-known. 
Regarding claim 2 and claim 5, The EW Track Manager (EWTM) module uses the nonce term module and has modifier EW Track Manager and functional language “data-driven machine learning to identify emitters …” in claim 2 and “fusing SAC emitter tracks with conventional EW ESM emitter tracks to identify and merge War Reserve modes (WRM) for known emitters, splitting baseline clustered tracks and completing mode and intent characterization for unknown tracks and waveforms” in claim 5.  The specification at Para. 24 states that unsupervised clustering of pulse detection data is used.  
Regarding claim 10, the ECM arbitration module uses the nonce term module and has a modifier ECM arbitration and functional language mitigation and resolving ECM differences … Again, the specification at Para. 36 provides for structure such as a processor.  The specification at paragraph 24 states the ECM arbitration 150 receives input from CS 145 and ECM technique lookup 135 and that ECM arbitration 150 handles conflict between the conventional and cognitive paths, 130 and 145, to ensure that the correct techniques are selected.  
Regarding claims 15 – 19, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: SAC module, CS module, CEA module, CS module and Resource Management module.
Regarding claim 15, the SAC module uses the generic term module and has modifier SAC and functional language “receiving raw signal data … outputting Threat Model Message …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.  
Regarding claim 15, the CS module uses the generic term module and has modifier CS and functional language “receiving said Threat Behavior Model message … receiving said Effectiveness Estimate message …outputting a CM strategy message …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.  
Regarding claim 15, the CEA module uses the generic term module and has modifier SAC and functional language “outputting an Effectiveness Estimate message form said CEA module … receiving said Executed CM message … sending said Executed Counter Message …”  The structure provided for by specification Para. 36 includes a processor.  The output Effectiveness Estimate message is based on a effectiveness value that has to do with a real time assessment of how well a currently deployed countermeasure is doing to evaluate success and update strategy wherein the CS evaluates the threats passed from SAC and chooses or updates countermeasures to use against those threats.  See Spec. Para. 29.   
Regarding claim 15, the Resource Management module uses the generic term module and has modifier SAC and functional language “receiving said CM Strategy message … outputting an Executed Counter Measures (CM) message …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.  
Regarding claim 16, the FDC module uses the generic term module and has modifier FDC and functional language “data-driven machine learning de-interleaves radar functions …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of deinterleaving is well-known including machine learning such as neural networks as discussed in the NPL document provided as discussed supra.
Regarding claim 17, the FDC module uses the generic term module and has modifier FDC and functional language “data-driven machine learning identifies a mode and intent of each emitter…”  Again, the type of frequency can be used to determine whether the radar is search or fire & control and machine learning as broadly claimed can just be comparing to known data in a library or clustering all of which are known in the art.
Regarding claim 18, the Threat Behavior Module sub-module uses the generic term module and has modifier Threat Behavior Module and functional language “tracks changes in behaviors to enable continual updates …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of tracking and updating changes is well-known.
Regarding claim 20, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Regarding claim 20, the SAC module uses the generic term module and has modifier SAC and functional language “receives said pulse detection.”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.
Regarding claim 20, the EWTM sub-module uses the generic term module and has modifier EWTM and functional language “SAC output is input … ESM system also provides input … output is input to … (CS) module.”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.
Regarding claim 20, the ECM Arbitration module uses the generic term module and has modifier ECM Arbitration and functional language “Lookup system is sent to …output is input to a … (CEAS) module …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.
Regarding claim 20, the CS module uses the generic term module and has modifier CS and functional language “output is input … output is input to said ECM …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.
Regarding claim 20, the ECA module uses the generic term module and has modifier SAC and functional language “output is input …”  The structure provided for by specification Para. 36 includes a processor.  The algorithm of receiving and outputting data is well-known.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 6 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markel (US 2017/0160379).
As to claim 1, Markel discloses a closed loop real-time cognitive Electronic Warfare (EW) (Fig. 4 item 404 the path related to answer Yes which is similar to Applicant’s Fig. 1 item 115 path because neither path has a lookup/library of known radars.) system comprising: 
an EW receiver for receiving radar threat signals from a threat radar and providing raw signal data (Fig. 4 item 402 “Detect Emitter” where data is passed to item 404.  See also Para. 39 “raw observables” Fig. 4 item 408); 
a Signal Analysis and Characterization (SAC) module receiving the raw signal data, the SAC module comprising: 
a Pulse to Emitter Association (P2E) sub-module for identifying emitters and isolating pulses for at least one emitter (Para. 43 “determining the countermeasures based on a combination of threats in the vicinity of, or otherwise affecting, the vehicle. In such cases, the EW system may prioritize the various emitters and respond to only certain of the emitters.”); 
a Function De-interleaving Classifier (FDC) sub-module that de-interleaves radar function behaviors for the emitter (Para. 21 “These operations may include, among others, signal detection, signal identification, and signal tracking during ES and technique development, technique selection, parameter tracking and effectiveness during EA.”  See also Para. 22 “the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters, assess ambiguities between the known signals and unknown signals, determine location and probable type and capabilities of each source.”  Note that although Markel does not mention de-interleaving that the teachings of Markel describe de-interleaving as broadly claimed.  Also note that de-interleaving is further detailed in the attached NPL document titled “Classification, Denoising, and Deinterleaving of Pulse Streams with Recurrent Neural Networks”.); 
a Threat Behavior Model (TBM) sub-module tracking changes in radar behaviors (Para. 22 “track active emitters” see also Para. 21 “aggregate information including properties 304 of the emitter”, Para. 30 “emitter as a function of time.” and Para. 39 “raw observables change in time …”); 
wherein the SAC module outputs a Threat Behavior Model message (Para. 22 “map the electromagnetic environment to known threats …”);
a Countermeasures Synthesis (CS) module receiving the Threat Behavior Model message and outputting a CounterMeasure (CM) Strategy message, the CS module comprising: 
a Capability, Severity, and Intent (CSI) sub-module determining a level of threat for each emitter (Para. 22 “determine and take appropriate countermeasures for each source.”  See also Para. 24 “threat level” see also Para. 30 “whether the states 310c (e.g., search, track, ID) ot the emitter have been determined …”); 
a Countermeasure Selection (CMS) sub-module selecting one or more electronic countermeasures (Para. 22 as previously cited); 
a Countermeasure Optimization (CMO) sub-module parameterizing at least one of the electronic countermeasures (Para. 22 “separate and filter the pulses into individual sources using stored sets of parameters”); 
a Countermeasures Effectiveness Assessment (CEA) module (Fig. 3 item 302) receiving the Threat Behavior Model message (Fig. 3 items 306a, 306b, 306c), the CM Strategy message (item 324) and outputting an Effectiveness Estimate message (Fig. 2 item 224 “instructions” see also Fig. 3 item 308a.  see also Para. 24 “Advanced EW functions may be provided as separate modules that may be added or deleted independent of this data mechanism”), the CEA 27 comprising: 
a Resource Management module receiving the CM Strategy 29 message and outputting an Executed CounterMeasure (CM) message to the EW transmitter (Fig. 2 item 224 “instructions” see also Fig. 3 item 320) comprising: 
the EW transmitter receiving the Executed CM message and transmitting at least one countermeasure to the threat radar (Fig. 3 item 302 see also Para. 19 “jamming an enemy electronic system …”).
As to claim 2, Markel disclose the system of claim 1 wherein said SAC module comprises an EW Track Manager (EWTM) sub-module comprising: data-driven machine learning to identify emitters present in an RF environment completely independent of any emitter database (Fig. 3 item 310c, 326 and 304a).
As to claim 3, Markel discloses the system of claim 1 wherein said Pulse to Emitter Association sub-module comprises: data-driven machine learning identifying emitters present in an RF environment and isolating them into pulse streams for each emitter (Fig. 3 item 310c, 326 and 304a.  see also Paras. 21 – 22 as previously cited.).
As to claim 4, Markel discloses the system of claim 1 wherein said Function De-interleaving Classifier sub-module comprises: data-driven machine learning de-interleaves radar function behaviors for each emitter and identifies a mode and intent of each completely independent of any emitter database (In addition to Paras. 21 – 22 see also Para. 24 “In addition, the ARM [Adaptive Radar Module] may incorporate information about the performance capabilities of the emitter (either through pre-mission planning, inference within a mission, or both) to enable calculation of emitter detection ranges, potential degradation from jamming, etc. As emitters become observable, each emitter, whether known or unknown, may be categorized and managed by being assigned a separate ARM to maintain the aggregated information about it. By encapsulating all information about each such emitter, multiple cognitive functions can be brought to the engagement, including emitter state estimation, robust EA technique choice, EA effectiveness inference, current threat level, and/or automatic or manual route adjustment for the present or future missions.” see also Para. 30 “whether the states 310c (e.g., search, track, ID) ot the emitter have been determined …”); and 
said Threat Behavior Modeling sub-module comprises: tracking changes in behaviors to enable continual updates to functions of said CS module and said CEA module (Para. 21 “tracking” see also Para. 21 “aggregate information including properties 304 of the emitter”, Para. 30 “emitter as a function of time.” and Para. 39 “raw observables change in time …”).
As to claim 6, Markel discloses the system of claim 1 wherein said Countermeasures Synthesis CS module comprises: using a characterization from said SAC and a data-driven machine learning algorithm (Fig. 3 items 310b, 306a-c, 326 and 301c).
As to claim 7, Markel discloses the system of claim 1 wherein said Countermeasures Synthesis CS module comprises: using a characterization from said SAC module (Fig. 3 items 306 and 306a-c and 326) and a data- driven machine learning algorithm fed from said CEA module (Fig. 310c).
As to claim 8, Markel discloses the system of claim 1 wherein said Countermeasure Selection sub-module comprises: a characterization from said SAC and a data-driven machine learning algorithm to select at least one best Electronic Countermeasure (ECM) to apply to each emitter (Fig. 3 item 320).
As to claim 9, Markel discloses the system of claim 1 wherein said Capability, Severity, and Intent sub-module comprises: determining a level of threat for each emitter to decide upon jamming responses (Para. 31 “Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter. This is to say that known and inferred data of the emitter may be aggregated to better characterize the threat level of the emitter and choose one or more available EA techniques. For example, the observable history 310b may be used to estimate the class 326 of the unknown emitter.” see also Para. 30 “whether the states 310c (e.g., search, track, ID) ot the emitter have been determined …”)
As to claim 10, Markel discloses the system of claim 1 wherein ECM arbitration modules comprise: mitigation; and resolving ECM differences between a conventional ECM system and said Cognitive EW System from said Countermeasures 6 Synthesis CS (Para. 34 “radar model may determine the most advantageous course of action …”  Fig. 3 shows Technique Design 2 accepting as input intelligence 304b and state learning 310c thus meeting the scope of conventional and cognitive, respectively.  Alternatively, Fig. 3 shows Technique Design 2 accepting as input intelligence 304b and inferred 304a thus meeting the scope of conventional and cognitive, respectively).
As to claim 11, Markel discloses the system of claim 1 wherein said Countermeasures Synthesis 2 CS module comprises: said countermeasure optimization sub-module wherein ECM is parameterized based on observed threat behaviors (Para. 34 “EW system may take into account not only what countermeasures may be most effective for a particular emitter, but also how these measures may affect other existing sources of illumination. The adaptive radar model 302 of the EW system may accordingly select a less optimal countermeasure (or no countermeasure) for one or more of the sources of illumination to achieve an optimal set of countermeasures for all of the sources of illumination.”).
As to claim 12, Markel discloses the system of claim 1 wherein said CEA module comprises: comparing at least one observable threat response to expected responses from employed at least one said ECM to compute an estimate of ECM effectiveness (Paras. 28 – 29 discusses using various expected values and bookkeeping which includes the effectiveness of various countermeasures.).
As to claim 13, Markel discloses the system of claim 1 wherein said CEA module comprises: comparing at least one observable threat response to expected responses from employed at least one said ECM to compute an estimate of ECM effectiveness is through continued operation of said SAC module (Para. 28 – 29 as previously cited.  See also Para. 2 “It is not uncommon for an airborne EW system to process well over a million pulses in a single second continuously throughout a mission”).
As to claim 14, Markel discloses the system of claim 1 wherein said CEA module comprises: providing feedback to said Countermeasures Synthesis CS module to enable adaptive radar countermeasures (Para. 39 “the EW system at operation 408 may call multiple objects of the adaptive radar model to determine various aspects of the unknown emitter. The adaptive radar model may determine whether the emitter is active as well as calling up and saving the observable history, such as attributes of the emitter, raw observables (pulses) from the emitter, information about the interplay between the raw observables and countermeasures (jamming waveforms), that is, the manner in which the raw observables change in time with countermeasures. The adaptive radar model may be able to infer properties of the emitter.”).
As to claim 15, Markel discloses the method for closed loop real-time cognitive Electronic Warfare (EW) comprising: 
receiving a signal from a threat radar by an EW receiver (Fig. 4 item 402); 
receiving raw signal data at a Signal Analysis and Characterization (SAC) module (Para. 39 “raw observables” Fig. 4 item 408 see also Fig. 3 items 310b-c and 326); 
outputting a Threat Behavior Model message from said SAC module (Fig. 3 items 306 and 306a-c and item 324 in particular item 324 see also Para. 41 “current threat level”); 
receiving said Threat Behavior Model message at a Countermeasures Synthesis (CS) module (Fig. 3 items 310, 324, 308a and 320 in particular item 302 Note that item 302 is the “management architecture” and that the adaptive radar models may operate in parallel.”  See Para. 25.  See also Para. 43 “determining the countermeasures based on a combination of threats …”); 
receiving said threat behavior message at a Countermeasures Effectiveness Assessment (CEA) module (Fig. 3 items 310, 324, 308a and 320 in particular item 308a and 320 See also Para. 43 “determining the countermeasures based on a combination of threats …”); 
outputting an Effectiveness Estimate message from said CEA module (Fig. 3 items 310, 324, 308a and 320 in particular items 308a and 320 See also Para. 43 “determining the countermeasures based on a combination of threats …”); 
receiving said Effectiveness Estimate message at said CS module (Fig. 3 items 310, 324, 308a and 320 in particular item 320 See also Para. 43 “determining the countermeasures based on a combination of threats …”); 
outputting a CM Strategy message from said CS module (Fig. 3 items 310, 324, 308a and 320 in particular item 320 and 302 See also Para. 43 “determining the countermeasures based on a combination of threats …”); 
receiving said CM Strategy message at a Resource Management module (Fig. 3 items 310, 324, 308a and 320 in particular item 320); 
outputting an Executed Counter Measures (CM) message from said Resource Management module (Fig. 3 items 310, 324, 308a and 320 see also Para. 26 “302 may evaluate and respond to emitter.”); 
receiving said Executed CM message at said CEA module (Fig. 3 items 302, 310, 324, 308a and 320 in particular item 302);
sending said Executed CM message to an EW transmitter; and transmitting countermeasures back to said threat radar (Para. 19 “jamming an enemy electronic system …” see also Para. 26 “302 may evaluate and respond to emitter.”).
As to claim 16, Markel discloses the method of claim 15 wherein said method comprises: a Function De-interleaving Classifier (FDC) sub-module wherein data-driven machine learning de-interleaves radar functions for each emitter completely independent of any emitter database (Paras. 21 – 22 as cited in claim 1 and Fig. 3 items 310 a-c).
As to claim 17, Markel discloses the method of claim 15 wherein said method comprises: a Function De-interleaving Classifier (FDC) sub-module wherein data-driven machine learning identifies a mode and intent of each emitter completely independent of any emitter database (Fig. 3 item 326 see also Para. 30 “whether the states 310c (e.g., search, track, ID) ot the emitter have been determined …”).
As to claim 18, Markel discloses the method of claim 15, wherein said method comprises: a Threat Behavior Model sub-module wherein it tracks changes in behaviors to enable continual updates to CS and CEA functions by outputting a Behavior Module Threat messenger (Para. 21 “tracking” see also Para. 21 “aggregate information including properties 304 of the emitter”, Para. 30 “emitter as a function of time.” and Para. 39 “raw observables change in time …”).
As to claim 19, Markel discloses the method of claim 15 wherein said method comprises: a Countermeasure Selection sub-module comprising a characterization from said SAC (item 326 and 304a and 306a-c) and a data-driven machine learning algorithm to select at least one best Electronic Countermeasure (ECM) to apply to each emitter (Fig. 3 item 310c and 320).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Markel in view of Bethke (US 5,448,243).
As to claim 5, Markel teaches the system of claim 1 wherein an EW Track Manager (EWTM) module comprises: fusing SAC emitter tracks with conventional EW ESM emitter tracks to identify and merge War Reserve Modes (WRM) for known emitters (Fig. 3 also shows intelligence 304b and bookkeeping 308 both fed into Technique design 320.), splitting baseline clustered tracks (Para. 32 “tracking”), and completing mode and intent characterization for unknown tracks and waveforms (Fig. 3 shows state learning 310c and observable history 310b that are eventually fed into Technique design 320. see also Para. 30 “whether the states 310c (e.g., search, track, ID) ot the emitter have been determined …”).
Markel does not teach clustering to separate different target emitters, e.g. different jammers.  
In the same field of endeavor, Bethke teaches “Location of different neighboring objects is achieved by separating the ensembles of scattering centers from these objects, as well as separating "clouds" of individual scattering centers realized by a cluster analysis using a particular cluster criterion of a "minimal mutual distance measure” Fig. 10 (col. 7 ll. 33 – 45).”
In view of the teachings of Bethke, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the teachings of tracks as taught by Markel to include clustering to distinguish tracks of different object thereby improving the countermeasure decision making by knowing the number of threats based on said clustering as well as accurately identifying the track with the correct emitter thereby improving quality decision making regarding countermeasures.  
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Markel in view of Tran (US 5,574,458) and Alam (US 2018/0297573).
As to claim 20, Markel discloses a cognitive Electronic Warfare (EW) processing system comprising: 
a legacy database driven open-loop path (Fig. 3 path including all items 306 and/or 308 to item 320.  Fig. 4 path including 406); 
a Cognitive EW closed-loop processing path (Para. 39 “If the EW system determines that the emitter is unknown, the EW system at operation 408 may call multiple objects of the adaptive radar model to determine various aspects of the unknown emitter.”  Fig. 3 path including 310c, 326 and 304a to item 320 and/or items 310c, 310b, 324 and 308a to item 320. Fig. 4 path including 408.); 
a pulse detection input provided to said legacy path and said Cognitive EW path (Fig. 4 item 402 and Fig. 3 item 302); 
in said legacy path, an Electronic Support Measures (ESM) system (Fig. 3 all items 306 and/or item 308 Fig. 4 item 406); 
in said legacy path, said ESM system outputs radar tracks to Platform Systems and / or to an EW Track Manager (EWTM) sub-module (Para. 21 “signal tracking” and “parameter tracking” see also Para. 22 “Observable processing, that may track active emitters, may be linked to the MDF and may employ strategy.”); 
in said legacy path, an ECM Technique Lookup system (Fig. 3 item 306 or 308 Fig. 4 item 406); 
in said legacy path, an ECM output from said ECM Technique Lookup system is sent to said Platform Systems and / or an ECM Arbitration module (Fig. 3 item 320 or 322); 
in said legacy path, said ESM system and said ECM technique lookup receives input from an Emitter Database (EDB) (Para. 22 “Mission Data Files (MDF) that may map the electromagnetic environment to known threats and have predetermined EA responses,”); 
in said Cognitive EW closed-loop processing, a Signal Analysis & Characterization (SAC) module receives said pulse detection (Fig. 3 item 310c, 326, 304a in particular 310c); 
in said Cognitive EW closed-loop processing, SAC output is 21 input to said EW Track Manager (EWTM) sub-module (Fig3. Items 310c to 310b and Para. 21 “tracking”); 
in said Cognitive EW closed-loop processing, said legacy ESM system also provides input to said EWTM sub-module (Fig. 3 item 310b and 324 and/or item 308 and 308a in particular item 310b relates to EWTM because observation history would relate to tracking.); 
in said Cognitive EW closed-loop processing, EWTM sub- module output is input to an Countermeasure Synthesis (CS) module (Fig. 3 items 310b and 324 in particular item 324 corresponds to CS module); 
in said Cognitive EW closed-loop processing, CS output is input to said ECM Arbitration module (Fig. 3 items 308a correspond to ECM arbitration); 
in said Cognitive EW closed-loop processing, said ECM Technique Lookup also provides input to said ECM Arbitration (Fig. 3 item 308 to item 308a in particular 308 “bookkeeping” relates to Lookup);
in said Cognitive EW closed-loop processing, ECM Arbitration output is input to a Countermeasure Effectiveness Assessment (CEA) module (Fig. 3 item 320); 
in said Cognitive EW closed-loop processing, said SAC also provides input to said CEA (Fig. 3 item 310c eventually feeds item 320 including two paths one path having item 324 and the other path 326); 
said SAC, said CS, and said CEA provide input to a Cognitive EW storage (Para. 25 “The adaptive radar model 302 may be stored in the memory …”);
in said Cognitive EW closed-loop processing, said CS and said CEA provide input to Platform Systems (Fig. 3 items 320 and 322); 
in said Cognitive EW closed-loop processing, said CEA also provides input to said CS (Fig. 3 items 302, 308a and 320); 
said Platform Systems also provide input to said ETWM and said ECM Arbitration (Para. 33 “Note that to reroute the path of the vehicle, the adaptive radar model 302 may cause the EW system to interact with the navigation system of the vehicle”); and
a report output for performance analysis and debugging.
Although Markel teaches at Para. 35 “Note that to reroute the path of the vehicle, the adaptive radar model 302 may cause the EW system to interact with the navigation system of the vehicle”, Markel does not specify that an input from the platform is received by the adaptive radar control module item 302.
In the same field of endeavor, Tran teaches an aircraft survivability equipment ASE system state input 214 that is input into the automatic countermeasures control apparatus 202 as shown in Fig. 6.  The Aircraft Survivability Equipment is shown in figure 2 wherein the ASE includes INS and GPS as well as radar 42.  
In view of the teachings of Tran, it would have been obvious to include as input aircraft/vehicle data as input to Markel’s module 302 in order to provide navigation data so that the user/pilot or module 302 including item 320 can better determine whether to try an avoid a threat, engage said threat, etc. thus improving decision making.  
Markel does not teach a report output for performance analysis and debugging.
In the same field of endeavor, Alam teaches “The reported data is then utilized to analyze aircraft performance and trends in aircraft performance, report significant flight events, and troubleshoot faults (Para. 39).”
In view of the teachings of Alam, it would have been obvious to a person having ordinary skill to provide a fault analysis report so that technicians could quickly and more efficiently troubleshoot any failures having to do with the architecture as taught by Markel in view of Alam in particular Markel’s Fig. 3 thereby reducing aircraft down time due to failures thus improving aircraft readiness.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL W JUSTICE/Examiner, Art Unit 3648              
                                                                                                                                                                                          /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648